Boose, P. J.,
This case is again brought to the attention of the court for an order directing liability for the payment of costs. On May 18, 1933, a decree was handed down, finding the defendants not guilty of an alleged violation of the Act of May 4, 1927, P. L. 706, without making any disposition for the payment of costs.
Under the provisions of said act in case of conviction the defendant shall be required to pay a fine, one half of which shall be paid to the informant and the other half to the county treasurer, together with the costs. The act makes no provision for the payment of costs in case of an acquittal.
In the absence of some statutory authority, we have no power to impose costs upon the county, the prosecutor, or the defendants. This is one of those unfortunate cases where the witnesses must go unpaid because the legislature has made no provision for their payment.

Decree

And now, July 28, 1933, the case is dismissed, without any order for the payment of costs.